Exhibit 10.5










May 1, 2007




Kenneth J. Binder

23 West 73rd Street, Apt. 1006

New York, NY 10023




Re: Employment Agreement Amendment







Dear Ken:




Reference is hereby made to that certain Employment Agreement entered into by
and between you (“Employee”) and Chromalloy Gas Turbine Corporation (“CGTC”)
dated March 2, 2000 (hereinafter, the “Employment Agreement”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Employment Agreement.  The Employment Agreement is hereby amended as follows:




1.

For purposes of this amendment, Sequa Corporation is the employer rather than
Chromalloy Gas Turbine Corporation; therefore, the Employment Agreement is
amended by replacing the name “Chromalloy Gas Turbine Corporation” with “Sequa
Corporation” and “CGTC” with “Sequa” wherever such names, respectively, appear
in the Employment Agreement.




2.

The second WHEREAS clause is amended by adding “, among others,” after
“business” in line 1.




3.

Section 1.2 (“Employment”) is amended by replacing “President of Strategic
Operations and as Chief Financial Officer” with “Executive Vice President and
Chief Financial Officer” in line 1; and by replacing “Chairman of the Board of
Directors (the “Chairman”)” with “Vice Chairman and Chief Executive Officer (the
“CEO”)” in line 4; and by replacing “Chairman” with “CEO” wherever such term
appears.




4.

Section 1.2(c) is removed in its entirety.




5.

Section 1.3 (“Place of Employment”) is amended by replacing “San Antonio, Texas”
with “New York, New York” in line 2.




6.

Section 2.2 (“Bonus”) is amended by replacing the second sentence with “If a
bonus is paid, it will be paid in accordance with Sequa’s Management Incentive
Bonus Program for Corporate Non-Executive Officers and Corporate Staff.”




7.

Section 3.1(a) (Definition of “The Business”) is amended by replacing the entire
section with: “The term “Business” shall mean the business carried on by Sequa,
its subsidiaries, or affiliates in any part of the world.




8.

Section 4.1(“Termination”), sub-section (a) is amended by replacing “90” with
“30” in line 1.




9.

Section 4.1(“Termination”), sub-section (c)(i) is amended by replacing
“President” with Executive Vice President and Chief Financial Officer” in line
5.




10.

Section 4.3(e) is, by its terms, no longer operative and therefore is removed in
its entirety.




11.

Section 5.1(“Arbitration”) is amended by replacing “San Antonio, Texas” with
“New York, New York” in line 14.




12.

Section 7.2 (“Governing Law”) is amended by replacing “Texas” with “New York” in
line 2.




13.

Section 7.4 (“Severability”) is amended by replacing “Texas” with “New York” in
line 3.







Along with this Amendment Employee has also signed the Sequa Corporation Trade
Secret Agreement.




All other terms and conditions of the Employment Agreement shall remain in full
force and effect and are hereby ratified by the Employee and Sequa.




If the foregoing confirms your agreement and understanding, please so indicate
by signing in the space provided below and returning one (1) original of this
letter to me.







Very truly yours,

Sequa Corporation







/s/ Martin Weinstein

Martin Weinstein

Vice Chairman and Chief Executive Officer




Acknowledged and Agreed

this 1st day of May 2007







/s/ Kenneth J. Binder

Kenneth J. Binder












